Case 5:20-cv-00082-JPB Document 1 Filed 04/23/20 Page 1 of 5 PageID #: 1




                                                                ELECTRONICALLY
                                                                    FILED
                                                                   04/23/2020
                                                              U.S. DISTRICT COURT
                                                              Northern District of WV


                                                         5:20-CV-82

                                                Bailey
Case 5:20-cv-00082-JPB Document 1 Filed 04/23/20 Page 2 of 5 PageID #: 2
Case 5:20-cv-00082-JPB Document 1 Filed 04/23/20 Page 3 of 5 PageID #: 3
Case 5:20-cv-00082-JPB Document 1 Filed 04/23/20 Page 4 of 5 PageID #: 4
Case 5:20-cv-00082-JPB Document 1 Filed 04/23/20 Page 5 of 5 PageID #: 5
